                 Case 2:21-cv-00600-RAJ Document 4 Filed 05/12/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   GAYLE D. HANKS,

 9                              Plaintiff,                 Case No. C21-0600-RAJ

10          v.                                             REPORT AND RECOMMENDATION

11   CITY OF SHORELINE, et al.,

12                              Defendant.

13
            Plaintiff Gayle D. Hanks applied to proceed in forma pauperis (IFP) in this matter. (Dkt.
14
     1). She indicates that she receives $3,243.00 in monthly social security and workers’
15
     compensation payments, has monthly expenses totaling $2,000.00, and has approximately
16
     $3,880.00 in cash resources.
17
            Because Plaintiff appears to have the financial means to pay the Court’s filing fee, the
18
     Court recommends that her motion to proceed IFP (Dkt. 1) be DENIED. This action should
19
     proceed only if Plaintiff pays the $402.00 filing fee within thirty (30) days after entry of the
20
     Court’s Order adopting this Report and Recommendation. If no filing fee is paid within thirty
21
     days of the Court’s Order, the Clerk should close the file. A proposed Order accompanies this
22
     Report and Recommendation.
23




     REPORT AND RECOMMENDATION - 1
               Case 2:21-cv-00600-RAJ Document 4 Filed 05/12/21 Page 2 of 2




 1          The Court also notes that this matter appears appropriate for review under 28 U.S.C.

 2   § 1915(e)(2)(B). Pursuant to that provision, when a complaint is frivolous, malicious, fails to

 3   state a claim on which relief may be granted, or seeks monetary relief against a defendant who is

 4   immune from such relief, the Court shall dismiss the case at any time. 28 U.S.C.

 5   § 1915(e)(2)(B). Plaintiff’s complaint fails to allege facts that state a claim on which relief may

 6   be granted. Accordingly, the Court recommends review under § 1915(e)(2)(B), as may be

 7   prompted by either payment of the filing fee or objections to this Report and Recommendation.

 8          Objections to this Report and Recommendation, if any, should be filed with the Clerk and

 9   served upon all parties to this suit within fourteen (14) days of the date on which this Report and

10   Recommendation is signed. Failure to file objections within the specified time may affect your

11   right to appeal. Objections should be noted for consideration on the District Judge’s motions

12   calendar for the third Friday after they are filed. Responses to objections may be filed within

13   fourteen (14) days after service of objections. If no timely objections are filed, the matter will

14   be ready for consideration by the District Judge on May 28, 2021.

15          Dated this 12th day of May, 2021.

16

17

18
                                                           A
                                                           S. KATE VAUGHAN
19                                                         United States Magistrate Judge

20

21

22

23




     REPORT AND RECOMMENDATION - 2
